UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4318



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERASMO CASTENADA-ROJAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-94)


Submitted:   September 28, 2005           Decided:   October 26, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Erasmo Castenada-Rojas pled guilty without the benefit of

a plea agreement to illegal reentry following a conviction for an

aggravated felony, in violation of 8 U.S.C. §§ 1326(a), (b)(2)

(2000); and possession of a firearm by an illegal alien, in

violation of 18 U.S.C. §§ 922(g)(5), 924 (2000).    Castenada-Rojas

was sentenced in February 2005, after the decision in United States

v. Booker, 125 S. Ct. 738 (2005).      The district court sentenced

Castenada-Rojas to seventy four months’ imprisonment.   He appeals,

claiming his sentence is unreasonable.      He alleges the district

court relied exclusively on the sentencing range provided for by

United States Sentencing Guidelines Manual Ch. 5, Pt. A (2004).

          After Booker, a sentencing court is no longer bound by

the range prescribed by the sentencing guidelines.       See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).    However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).   Hughes, 401 F.3d at 546.   A post-Booker sentence will be

affirmed if it is both reasonable and within the statutorily

prescribed range.   Id. at 546-47.   Further, “while we believe that

the appropriate circumstances for imposing a sentence outside the

guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall


                               - 2 -
within the applicable range.”        United States v. White, 405 F.3d

208, 219 (4th Cir. 2005).

            Here, the sentencing transcript clearly indicates the

district court imposed a sentence that was both reasonable and

within the statutorily-prescribed range.*           It stated that the

sentenced imposed was pursuant to Booker’s directions and remarked

that it “would have imposed a larger sentence but for [defense

counsel’s] comments,” making clear that it did not deem a sentence

below the guidelines range to be appropriate.

            Finding   no   error,   we   affirm   the   district   court’s

judgment.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      Illegal reentry after deportation, in violation of 8 U.S.C.
§§ 1326(a), (b)(2) (2000), carries an imprisonment term of not more
than twenty years. Possession of a firearm by an illegal alien, in
violation of 18 U.S.C. §§ 922(g)(5), 924 (2000), carries an
imprisonment term of not more than ten years.

                                    - 3 -